Citation Nr: 1147136	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of multiple joint swelling and arthralgia.

2.  Entitlement to service connection for gout in multiple joints.

3.  Entitlement to an initial rating higher than 10 percent for service connected posttraumatic stress disorder.  

4.  Entitlement to service connection for a sleep disorder to include sleep apnea and as secondary to a service connected disability.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for carpal tunnel and cubital tunnel syndrome.

8.  Entitlement to service connection for presbyopia with pinguicula.

9.  Entitlement to service connection for tuberculosis/positive tine test.  
  
10.  Entitlement to a rating of total disability based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2004, December 2005, December 2008, and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

In February 2005, the Board remanded the case to the RO to afford the Veteran a hearing on the issues of service connection for sleep apnea and presbyopia with pinguicula.  The Veteran was afforded the hearing in February 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

After the last adjudication by the RO in September 2010, the Veteran submitted additional evidence in support of his claims and waived in writing in February 2011 the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

Because the evidence indicates that the claims of service connection for the multiple swelling and arthralgia and sleep disorder may be applied to disabilities or disorders other than as claimed, the Board has addressed these issues as set forth on the first page of the decision. 

The Board notes that the claim for service connection for sleep disorder was filed by the Veteran in July 2002 as a claim for sleep apnea secondary to service connected degenerative disc disability of the lower back.  It was denied in July 2004 and the Veteran perfected a timely appeal.  As noted above, the Board remanded the matter in February 2005.  While the case was on remand, the Veteran filed a second claim for service connection for sleeping problems.  In January 2009, the RO initially treated the claim as an application to reopen the claim for sleep apnea denied in July 2004.  This is technically incorrect as the claim for sleep apnea was on remand and remained pending.  Therefore, the claim is before the Board as an original claim for service connection.

The Board notes that the evidence indicates the Veteran is unable to work due to his medical conditions, some of which are service connected.  This raises the issue of entitlement to total disability based upon individual unemployability (TDIU).  The issue of whether entitlement to TDIU is warranted as a result of the service connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is set forth on the first page of the decision.

The issues of service connection for disability of multiple joint swelling and arthralgia, service connection for a sleep disorder, service connection for hepatitis B, service connection for tuberculosis/positive tine test, service connection for carpal tunnel and cubital tunnel syndrome, service connection for erectile dysfunction, service connection for presbyopia with pinguicula, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 2001, the RO denied the claim for service connection for multiple joint swelling and arthralgia; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination.

2. The additional evidence presented since the rating decision in September 2001 by the RO, denying the claim for service connection for multiple joint swelling and arthralgia, relates to an unestablished fact necessary to substantiate the claim.

3.  Gout had onset in service.

4.  Posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, and disturbances in motivation and mood, or symptoms that resemble that severity. 


CONCLUSIONS OF LAW

1.  The rating decision in September 2001 by the RO, denying the claim for service connection for multiple joint swelling and arthralgia, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in September 2001 is new and material, and the claim for service connection for multiple joint swelling and arthralgia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Gout of multiple joints was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

4.  From the effective date of the award of service connection, the criteria for an initial disability rating of 50 percent, but no higher, for posttraumatic stress disorder has been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As the claim for service connection for multiple joint swelling and arthralgia is reopened and remanded and as the claim for service connection for gout of multiple joints is resolved in the Veteran's favor, further discussion here of compliance with the VA's duty to assist is not necessary.

As to the issue of a rating higher than 10 percent for his service connected posttraumatic stress disorder, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO provided pre-adjudication notice by letter, dated in March 2007.  As for content of the notice, the Board finds the notice substantially complied with the specificity requirements required by law.
 
Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim for service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained service treatment records, Social Security Administration records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in October 2008 and March 2010 for his service- connected posttraumatic stress disorder and a hearing before the undersigned in February 2011.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

New and Material Evidence to Reopen the Claim for Service Connection for Multiple Joint Swelling and Arthralgia Disorder

In a rating decision in September 2001, the RO denied the claim for service connection for multiple joint swelling and arthralgia disorder, filed as a claim for migratory polyarticular arthralgias, because a compensable chronic multiple joint disability was not established at a VA examination even though there was evidence of the Veteran seeking treatment in service for multiple joint symptoms. 

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not perfect an appeal of the adverse determination and the determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the time of the rating decision in September 2001 is summarized as follows:

The records establish that the Veteran served in Operation Desert Storm and the Gulf War.

Afterwards in service, the Veteran began seeking treatment for swelling and pain in multiple joints.  In a document that appears undated, his condition was described as migrating polyarthritis.  He would experience pain in his left ankle, both knees, both shoulders, and the left wrist.  An episode occurs every two to three weeks with joint pain and swelling that resolved after a couple of days.

As of June 1995, the medical care providers made an assessment of intermittent oligarticular arthritis based on the history of the Veteran's history.  The physicians, including rheumatology consultants, could not rule out the possibility that the Veteran's condition was caused by gout, rheumatoid arthritis, Lyme disease, or other causes.  It appears as of February 2000, the service medical providers had not arrived at a diagnosis.  He was allowed to remain on permanent profile until he retired and separated from service in August 2001.  On separation examination, the physical examination was normal but the history listed a diagnosis of arthritis. 

In March 2001, the Veteran underwent a VA examination where the Veteran gave a history of either ankle, either knee, or either wrist swelling and becoming painful.  The examiner noted the in- service treatment and evaluations that failed to show any known condition causing the symptoms.  Upon examination, however, the Veteran's joints were within normal limits and without symptoms except for a recent ankle sprain that the Veteran incurred just before the examination and appeared to be healing.  

Although the prior rating decision of September 2001 by the RO became final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105(c).

Regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim for service connection was received in November 2004 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  Thus, the evidence must relate to the basis for the prior denial of the claim, that is, the lack of evidence of chronic right eye problem related to a right eye injury in service.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The additional relevant evidence presented since the rating decision in September 2001 consists of the following:

In July 2005, the Veteran underwent a VA examination where the VA examiner diagnosed the Veteran currently suffered from oligoarticular arthritis but was uncertain of the etiology.

By at least September 2006, the VA providers caring for the Veteran noted multiple arthralgia as a diagnosis.  

The Veteran has testified that he has flare-ups of pain and swelling and pain in hands, wrist, knees, ankles and rarely, in his elbows since separation.  He also testified the problem has always been described to him as arthralgia, never arthritis.  He has been told by VA recently that he has gout, but he stated that he was tested for gout in service and the results were negative.

The additional evidence, an ongoing disorder of chronic, recurrent multiple joint swelling and arthralgia, relates to an unestablished fact necessary to substantiate the claim, that is, evidence of a current chronic disability, which relates to the ongoing multiple joint swelling and arthralgia in service.  The Board finds the absence of this additional evidence was the reason the claim was previously denied.

As the additional evidence relates to an unestablsihed fact necessary to substantiate the claim, the evidence is new and material under 38 C.F.R. § 3.156 , and the claim for service connection for multiple joint swelling and arthralgia disorder is reopened, but as discussed in the REMAND, further development is needed before reaching a decision on the merits of the reopened claim.

Service Connection for Gout

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In service, the Veteran began seeking treatment for swelling and pain in multiple joints.  In a document that appears undated, his condition was described as migrating polyarthritis.  He would experience pain in his left ankle, both knees, both shoulders, and the left wrist.  An episode occurs every two to three weeks with joint pain and swelling that resolved after a couple of days.

As of June 1995, the medical care providers made an assessment of intermittent oligarticular arthritis based on the history of the Veteran's history.  The physicians, including rheumatology consultants, doubted but could not rule out the possibility that the Veteran's condition was caused by gout.  The physicians also could not rule out other causes such as rheumatoid arthritis or Lyme disease.  It appears the Veteran was placed on permanent profile by December 1995 and as of February 2000, the service medical providers had not arrived at a diagnosis.  He remained on permanent profile until he retired and separated from service in August 2001.  At the separation examination, the physical examination was normal but the history listed a diagnosis of arthritis.  Gout was not noted on the separation examination or history.  

In March 2001, the Veteran underwent a VA examination where the Veteran gave a history of either ankle, either knee, or either wrist swelling and becoming painful.  The examiner noted the in-service treatment and evaluations that failed to show any known condition causing the symptoms.  Upon examination, however, the Veteran's joints were within normal limits and without symptoms except for a recent ankle sprain that appeared to be healing normally.  

In July 2005, the Veteran was evaluated by VA as a Gulf War Veteran, and the lab work was normal except for elevated platelets.  The evaluator noted that the Veteran began experiencing pain and swelling in his joints starting in 1992 and that a diagnosis was not established.  The VA examiner diagnosed the Veteran currently suffered from oligoarticular arthritis but was uncertain of the etiology.  Gout was not mentioned.  

VA treatment records since separation such as the note of April 2007 record ongoing instances where the Veteran complained of multiple joint pains.

By September 2008, the VA medical providers listed gout as an ongoing medical condition and prescribed two medications to the Veteran for treatment of gout symptoms.  There was no note or laboratory test that specifically stated that gout had been diagnosed.  The same medications were not listed as of May 2008 and there are indications that the gout diagnosis and medication was added in June 2008.

The Veteran underwent a VA examination in March 2010 where the Veteran mentioned his knees, wrists, elbow, and hand joints would swell and become painful at different times in different joints.  He described the problem as an ongoing problem since 1993-94.  He used to experience flare-ups every month.  The Veteran stated he was diagnosed with both carpal tunnel syndrome and gout.  He has used two gout medications which have helped reduce the frequency of flare- ups to every two months.  When the flare- ups occur, they last for three to four days and the affected joints have swelling, pain, redness, and stiffness.  At the time of the examination, he was not experiencing any symptoms, although the Veteran did not believe he had normal strength in his hands.  

The VA examiner noted the Veteran had a consistent history of flare-ups of joint pain, swelling, and acute inflammatory signs without any established diagnosis in service.  In 2008, the Veteran started taking gout medications with an improvement in symptoms and frequency of flare-ups decreased.  In view of the consistency of the symptoms with those in service, the multiple types of arthralgia, history of flare-ups, and improvement with gout medications, the examiner concluded that at least as likely as not the Veteran's symptoms were due to gout and was a continuation of the condition he was treated for in service.  

On the basis of the service treatment records alone, gout was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) is not established.

There is, however, evidence of symptoms such as joint pain and swelling which was noted in service.  Furthermore, there is evidence of continuity of symptomatology as the Veteran has testified to continuing episodes of pain and swelling in different joints at different times.  There is also medical evidence of a current diagnosis establishing in VA records that gout is listed as an ongoing diagnosis that the VA medical providers are following and treating with prescriptions.  On the question of a medical nexus or medical causation, the VA examiner in March 2011, who is qualified through education, training, or experience to offer an opinion on the etiology of gout, concluded as likely as not that the symptoms the Veteran experienced in service was the start of symptoms of gout.  

While the Board recognizes that the Veteran had a history of flare-ups of joint pain, swelling, and acute inflammatory signs without any established diagnosis in service, service connection for an undiagnosed illness pursuant to 38 C.F.R. § 3.17 is not warranted as the VA examiner and it appears the VA physicians caring for the Veteran have reached a specific diagnosis, gout, as the cause of the Veteran's symptoms.  Nevertheless, as service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, 38 C.F.R. § 3.303(d), the Board finds that the competent lay and medical evidence supports the Veteran's claim for service connection for gout and the Board finds that all three elements for service connection for gout have been met.


Increased Rating for Posttraumatic Stress Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which has been formally diagnosed, but with symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication, warrants a noncompensable evaluation.

PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability evaluation.  

PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran filed his claim for service connection for posttraumatic stress disorder (PTSD) in October 2006, and, in December 2008, the RO granted service connection effective the date VA received the Veteran's claim.  The RO assigned an initial rating of ten percent.  The Veteran contends the symptoms of his disability warrant a higher rating.

The Veteran first complained of PTSD symptoms in October 2006 to his VA caregivers when he reported increased irritability and anger, insomnia, and nightmares and night sweats.  He also had an exaggerated startle response, hypervigilance, made perimeter checks, and panic attacks.  He reported avoiding all media relating to the war.  He also reported seeing peripheral hallucinations and wanted to keep a weapon close by.  The diagnosis was PTSD, and the VA psychologist assigned a GAF of 55.

Thereafter, the Veteran continued to be followed and treated at VA.  During this time, he continued reporting sleep problems and sometime awakens with panic symptoms.  The Veteran was also reporting restlessness and problems with both his short term and long term memory.  He became paranoid easily and continued to avoid war-related media.  He saw false shadows or hallucinations in his peripheral vision.  When examined, the mental health providers described his mood as depressed and affect constricted.  He had no suicidal or homicidal ideation and was oriented to time, place, and person.  His memory functions were grossly intact and he had a fair fund of information.  He did not have any delusions or hallucinations other than the peripheral vision problem.  His thought process was slow and thinking was concrete.  The psychiatrist following him believed he had fair judgment and some insight into his problem.  The GAF scores during this treatment remained at 55.  

In January 2007, the Veteran reported problems with his wife because he believed she did not understand what he is going through.  While he had a depressed mood and effect, he maintained good eye contact and had clear and relevant speech.  

By July 2007, the Veteran started group therapy.  The Veteran also reported doing better with medications.  He reported continued flashbacks and seeing things in his peripheral vision.  

In September 2007, the Veteran, even with medication, had sleep problems with a lot of nightmares and night sweats and he continued to have flashbacks.  Because of difficulty with his carpal tunnel syndrome, the VA psychiatrist changed his medications for alleviating his PTSD symptoms.  His GAF remained at 55.  

In December 2007, as part of his application for disability benefits from the Social Security Administration, the Veteran was evaluated and demonstrated sleep disturbance, psychomotor agitation or retardation, and difficulty in concentration or thinking.  The Veteran had a generalized persistent anxiety accompanied by autonomic hyperactivity, apprehensive expectation, and vigilance and scanning.  He experienced recurrent and intrusive recollections of a traumatic experience which are a source of a marked distress.  The evaluator diagnosed the Veteran with combat PTSD with a question of possible panic with angora.  He noted it had a moderate effect in activities of daily living and caused difficulties in maintaining concentration, persistence, or pace.  The PTSD caused marked difficulties in social functioning.  In an interview with the Veteran's wife, she reported that the Veteran did not have a normal sleep schedule and could not concentrate well enough to complete anything.  For example, he will suddenly stop walking, having forgotten he had been walking.  He isolated himself from the family and had only a few friends who were ex- military.  The evaluator believed the trajectory for the Veteran will be downward.

In October 2008, the Veteran was afforded a VA examination regarding his PTSD, and the examiner reviewed the file.  The examiner indicated that at this point, the Veteran was not in group therapy and he also did not receive individual therapy.  The Veteran stated the medication was helpful.  

He has been married for 25 years with two children.  The Veteran stated he could go out and eat with his family and attend church.  He liked to tinker with cars but his health prevented him from doing so.  He had no history of violence or assault.  There were no alcohol or substance abuse issues.  He reported sleeping for two hours before waking up for an undisclosed amount of time and was sleeping better with medication.  

The Veteran was clean, neatly groomed, and appropriately and casually dressed.  His speech was unremarkable and he was cooperative with the examiner.  The affect was normal but he had a dysphoric mood.  He could not perform serial 7 calculations but could spell forwards and backwards.  The Veteran was oriented to time, place, and person and his thought process and content were unremarkable.  The Veteran did not suffer from delusions and he had good judgment and partially understood that he had a problem.  There were no hallucinations or inappropriate behaviour. The examiner reported the Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control.  The Veteran's remote memory was good but he had mildly impaired recent and immediate memory.

The VA examiner reported the PTSD had a slight effect upon household chores, shopping, and driving.  Physical problems prevent some of the activities but the Veteran specifically referred to forgetting to lock the door and preferring not to drive long distances.

The examiner noted the Veteran tended to give expansive answers as if the Veteran was hoping the right answer was at least partially included.  The examiner also wrote that the Veteran seemed to enjoy talking about his service experience giving details about his tour but did not talk about the stressors.  

As to specific PTSD symptoms, the Veteran had recurrent and intrusive distressing recollections of the events, recurring dreams of the event, and the feeling as if the traumatic event were recurring.  He also experienced intense psychological distress and physiological reaction at exposure to internal or external cues.  He made efforts to avoid thoughts, feelings, conversations, activities, places, or people that arouse recollections of the trauma.  He had a markedly diminished interest or participation in activities, feelings of detachment or estrangement, and a restricted range of effect towards others.  He also had a sense of foreshortened future.  The Veteran reported persistent symptoms of arousal besides his sleep problems, such as irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

Testing scores indicated moderate to severe symptoms but some scores indicated the Veteran was malingering memory problems and the PTSD score appeared elevated.  The diagnosis was PTSD, and the GAF was 86.  The examiner made conflicting statements as to the severity of the Veteran's symptoms.  At one point, the examiner agreed the PTSD symptoms caused clinically significant distress or impairment in social, occupational, and other areas of functioning.  At the end of his report, however, the examiner stated the Veteran had a mild case of PTSD and it resulted in no occupational and social impairment to any degree with the symptoms controlled by continuous medications.

In the claims file, there is a handwritten statement that is undated and unsigned by someone who apparently observed the VA examination.  It appears to be from a relative of the Veteran but it is unclear if it is his wife, an adult daughter, or someone else.  The witness stated the examiner did not keep the Veteran under observation and did not see how the Veteran performed tasks such as using his fingers to perform numerical calculations and incorrectly recorded the Veteran's answers, e.g., the Veteran said he did not do any household chores or go shopping.  In another instance, the Veteran explained he had been in group therapy but it ended when the doctor running the sessions apparently left VA.  Further, the VA examiner cut off the Veteran when he started to talk about his stressors.

In April 2009, the Veteran restarted group therapy.  By this time, he reported his wife was thinking of getting a divorce.  The next month, the Veteran's wife left him and was unwilling to come in for counseling.  At that time, he was referred to another counsel to help him with his marital problems.  His GAF in April and May 2009 was 50. 

In July 2009, the Veteran appeared quite depressed and also had decreased appetite and slept only a few hours with severe nightmares.  Some psychomotor retardation was noted.  The VA psychiatrist changed his medication to help the Veteran deal with his increased stress and symptoms.  By August 2009, the Veteran reported sleeping better although he experienced grogginess in the morning.  Because the Veteran was not working, it was felt the benefits of the medication to help him sleep outweighed the morning groggy feeling.  He still experienced his PTSD symptoms and depression.  He lived with his minor niece and nephew that he and his wife adopted and also reported that group therapy helped him.  His GAF score remained at 50

In September 2009, the Veteran's wife returned to him, but refused to discuss why she left the Veteran and he did not understand why she did.  She also refused any offers of counseling.  It was noted the Veteran wanted to resolve the issues with his wife but she apparently did not to want to move towards resolution.  

In October 2009, the Veteran's wife left the Veteran for a second time.  In addition, the Veteran's adult daughters would not answer his calls or talk to him about his wife's behavior.  The young niece and nephew continued to reside with the Veteran.  

In December 2009, it was discovered the Veteran had taken cocaine on one occasion but insisted it was a onetime occasion due to his family distress.  He told the VA psychiatrist that he took it unknowingly as a friend put it in his drink and told the Veteran that he would feel better.  By this point, the Veteran was living with his sister and her children and reported no problems living with them.  The prescribed medications helped with his continued sleeping problems and his nightmares decreased.  The psychiatrist assigned a GAF of 55.  

In February 2010, the Veteran received a second VA examination.  The Veteran described his family relationships as fractured due to the marital break- up.  He did enjoy 1 or 2 friends who are veterans.  He watches sports on TV but finds hobbies or activities difficult to complete.  In this examination, when asked if there were any episodes of violence, he described having several altercations with his wife where she threatened to call the police.

The examination revealed the Veteran was neatly groomed and appropriately dressed.  He had no remarkable psychomotor activity, and his speech was unremarkable.  He had a cooperative attitude, but his affect was constricted, and his mood was dysphoric.  He could not perform serial calculations, spell a word forwards and backwards, nor interpret a proverb.  He was oriented to time, place, and person.  His though process and content was unremarkable, and he did not have any delusions or hallucinations.  He understood the outcome of his behavior and understood he has a problem.  

The Veteran experienced difficulty sleeping every night with combat related nightmares, night sweats, and fitful sleep.  The Veteran has panic like symptoms upon waking from the nightmares.  He struggled with impatience, irritability, and anger management deficits.  The Veteran alluded to fleeting ideation to homicidal or suicidal thoughts.  The memory in all aspects was normal such as recalling events from the day before.  The PTSD did not affect his activities of daily living.

The VA examiner noted the Veteran had some difficulty in the area of handling financial matters and that his wife helped him pay bills in the past, but his sister now provided support.  The Veteran opined that he could pay bills by himself if forced to do so.  The examiner diagnosed PTSD and assigned a GAF score of 63.  Due to recent new stressors, the examiner concluded that the Veteran's psychiatric/behavioural status was somewhat more severe than the last VA examination in October 2008.  The examiner also concluded that the Veteran's possible panic symptoms were not fully consistent with the formal criteria for an independent diagnosis of panic disorder under the DSM-IV.  He did not believe there was a total occupational and social impairment nor was there occupational and social impairment productive of deficiencies in judgment, thinking, family relationships, work, and mood but there was reduced reliability and productivity due to the PTSD symptoms.  

By June 2010, the Veteran's wife filed for a divorce, and he contested her request for custody of the young niece and nephew they had adopted.  In addition, he reported attending a family event involving one of the adult daughters and remained calm and avoided arguments with family members.  He also stated he was trying to avoid having his adult children to choose sides, even though it appeared that they had made a choice.  He sought help with VA mental health personnel to deal with his marital problems.  The VA psychologist assigned a GAF score of 55.  

As of January 2011, the Veteran reported support through his PTSD therapy group.  The divorce process was still continuing, and his adult daughters would not communicate with him.  He has focused on his adopted niece and nephew that he has raised as his daughter and son.  The diagnosis was PTSD but the VA psychologist also listed depression not otherwise specified.  The GAF score was 55.

Reconciling the various reports into a consistent disability picture, the Board finds the Veteran's PTSD symptoms are at a level much more serious than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Further, the evidence demonstrates that the symptoms, although helped, are not controlled by continuous medication, 

Instead, the evidence indicates that the Veteran has demonstrated sleep problems that have resulted in short periods of sleep interrupted by combat-related nightmares and which his VA mental health care providers have had to adjust the medication to provide him with some alleviation of his symptoms.  Evidence has established that his nightmares and the resulting panic have occurred on a frequency more than once a week.  Although one VA examiner believed the Veteran was embellishing his memory problems, other evidence establishes there is a significant impairment in this area such as the Veteran forgetting where or why he is walking.  The Veteran finds it difficult to handle his own financial matters or other tasks such as serial calculations or spelling.  The psychological evaluator for the Social Security Administration determined the Veteran's PTSD, as well as his physical disorders, would have some impact on his employment capabilities.  In addition, it appears the Veteran's PTSD affected the Veteran's long term marriage which started to end in 2009.  Although the Veteran's wife would not tell the Veteran why she left him and wanted a divorce, he apparently recognized that she did not understand the meaning of his PTSD.  Further, it appears the Veteran would not admit to his anger causing a problem in the marriage until the VA examination in March 2010.  The Veteran also has a history of irritability and he has flashbacks in addition to his nightmares.  There is evidence of obsessive behavior, and the Veteran is hypervigilant.  The Veteran avoids crowds and he has few friends.  

The Veteran has had GAF scores between 50 and 55, the lower end of which reflect serious symptoms or serious impairment in social or occupational functioning, such as no friends, or unable to keep a job.

While the first VA examiner described the Veteran's PTSD as mild, the level of severity has basically not changed over the time period in question.  Overall, the symptoms of PTSD affect the Veteran occupationally and socially, with reduced reliability and productivity due to his symptoms, and the Board finds a 50 percent rating is warranted since the date service connection for PTSD became effective.  

The Board acknowledges when the Veteran's wife first left him and for about a year thereafter, the Veteran's symptoms, especially depression, increased.  At that point, his GAF scores were 50.  At no point, however, did he express suicidal ideations.  The Veteran alluded to fleeting ideation to homicidal or suicidal thoughts in March 2011, but he did not express any intent or plan.  Although the Veteran was not working at the time, there is also no specific notation that the rise in depression and other PTSD symptoms affected occupational impairment beyond or more than the impairment that already existed.  Moreover, after about a year, he appeared to improve and better able to cope with the stress of ending his marriage, and his GAF scores returned to his baseline of 55.  The Board thus concludes that these findings are insufficient to support a higher rating during this specific time period.  

Although the Veteran has occupational and social impairment, the record does not establish the disability is manifested by deficiencies in most areas of his life.  His family life is, as he puts it, fractured, but he has custody and is raising his young adopted niece and nephew.  Moreover, he has the support of one sister and her family and gets along well with them.  This indicates he is able to establish and maintain some effective family relationships.  His panic does not appear to be near-continuous, and the panic attacks, depression, hypervigilance, etc, have not affected his ability to function independently.  He prefers to have others assist him with his financial matters, but admits he could perform the matters if necessary.  Outside of the report to the VA examiner in March 2010 about altercations with his wife, it does not appear he has an impaired impulse control.  In other situations, he is able to maintain control, such as the event for his adult daughter after he and his wife separated.  Accordingly, the evidence does not support a finding that the Veteran's PTSD meets or presents a disability picture that more nearly approximates the criteria for a 70 percent rating.

Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

As new and material evidence has been presented, the claim for service connection for disability of multiple joint swelling and arthralgia is reopened; to this extent only, the appeal is granted.

Service connection for gout in multiple joints is granted.  

An initial rating of 50 percent, but no higher, for posttraumatic stress disorder from the effective date of service connection is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

The issues of the reopened claim for service connection for a disability of multiple joint swelling and arthralgia, service connection for a sleep disorder, service connection for hepatitis B, service connection for tuberculosis/positive tine test, service connection for carpal tunnel and cubital tunnel syndrome, service connection for erectile dysfunction, and service connection for presbyopia with pinguicula need further development.

First, as to the reopened claim for service connection for a disability of multiple joint swelling and arthralgia, the Veteran is now service connected for gout, which apparently has affected multiple joints.  It is not clear to the Board whether some other etiology may also be causing the Veteran's multiple joint swelling and arthragia and if so, whether that cause is service related.  Therefore, a VA examination for clarification is needed.

Next, as to sleep disorder, the Veteran filed his claim as due to sleep apnea and as secondarily caused by his service connected low back disability.  Evidence in the file indicates, however, he has also referred to sleep problems as due to his PTSD or his medication to treat the disability.  In addition, sleep apnea was noted in service in May 1995 and he reported waking up frequently in his separation examination in April 2001.  The Board has therefore determined a VA examination is needed to make a fully informed decision on the claim.  

Hepatitis B has been diagnosed as a result of testing in April 2007.  The service treatment records do not contain any positive tests for hepatitis B but he reported a positive result for hepatitis B in the service dental treatment records and at the separation examination in April 2001.  A VA examination is required to help determine whether the current hepatitis B was incurred in or arose out of the Veteran's service.  

In service, the Veteran had a positive tine test, in May or June 1995 and, although he did not appear to have active tuberculosis, apparently underwent preventative treatment for 6 months afterward.  The Veteran filed a service claim for service connection for residuals of the tuberculosis/ the positive tine test.  The RO issued a rating decision in December 2008 denying the claim as well as the claim for service connection for hepatitis B.  The Veteran clearly expressed disagreement to both claims in a notice of disagreement received in January 2009.  The RO, however, only issued a statement of the case addressing hepatitis B and did not address the tuberculosis claim.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Since June 2007, the Veteran has been diagnosed with carpal tunnel and cubital tunnel syndrome.  The Veteran attributes his duties as a senior level sergeant with a nuclear, biological, and chemical unit as the cause of his carpal tunnel syndrome.  The Veteran stated he used his hands in a lot of repetitive motions with his typing and clerical duties and the assembly and re-assembly of the unit's equipment.  A VA examination is necessary to determine whether the carpal tunnel syndrome is related to service.  

As to the erectile dysfunction claim, the service treatment records indicate the Veteran had erectile dysfunction in December 2000.  In addition, current VA records not only indicate a current diagnosis of erectile dysfunction, but also indicate that the Veteran's medication to treat service connected hypertension and PTSD may be causing the erectile dysfunction condition.  A VA examination is necessary to determine whether the erectile dysfunction is related to service and/or secondarily caused by a service connected disability.

The Veteran has filed a claim for service connection for presbyopia with pinguicula.  In its review of the service treatment records, the Board observes a note in January 1999 that appears to refer to pinguicula, but it is unclear whether the author is stating that pinguicula was found or not.  In addition, the Veteran seeks service connection for the presbyopia with pinguicula because he has symptoms of itchy and red eyes.  After separation, an examination in October 2001 refers to allergic conjunctivitis and also pinguicula, but states that condition is benign.  The Veteran also sought treatment at least once in service for itchy eyes in October 1988 and sought treatment for the same condition shortly after separation.  The Veteran has testified that condition still continues.  The Board has determined a VA examination is needed to determine the etiology of the Veteran's symptomatology and is attributable to service.

As noted above, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, supra.  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the appeal for benefits for the underlying disability. The Veteran has not yet received notice of the evidence needed to substantiate a TDIU claim.  Such action, and an adjudication of the claim, are needed in view of Rice.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms compliant with 38 C.F.R. § 3.159(b), the need for additional evidence regarding the TDIU claim. 

2.  The Veteran should be afforded a VA orthopedic examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to multiple joint swelling and arthralgia, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to a diagnosis corresponding to all current joint disorders.  For each diagnosed disorder, the examiner should then present opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder are etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.  

3.  The Veteran should also be afforded a VA examination, with an appropriate examiner who specializes in sleep disorders and has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to sleep disorders in the Veteran, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to a diagnosis corresponding to all current sleep disorders.  For each diagnosed disorder, the examiner should then present an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorders are etiologically related to service or were caused or aggravated by the service-connected PTSD.  All opinions must be supported by a complete rationale in a typewritten report.  

4.  The Veteran should also be afforded a VA hepatic diseases examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to hepatitis B disorder, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis B is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

5.  The Veteran should also be afforded a VA neurological examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to the carpal tunnel and cubital tunnel syndrome disorders, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorders are etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

6.  The Veteran should also be afforded a VA genitourinary examination, conducted by an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to erectile dysfunction disorders in the Veteran, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to a diagnosis corresponding to all current erectile dysfunction  disorders.  For each diagnosed disorder, the examiner should then present an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder are etiologically related to service, or was caused or aggravated (i.e., chronically worsened) by medications he has been prescribed for his service-connected disabilities.  All opinions must be supported by a complete rationale in a typewritten report.  

7.  The Veteran should also be afforded a VA ophthalmology examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to the presbyopia with pinguicula disorders, or any other disorders found, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorders are etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

8.  After the requested development has been completed, adjudicate the foregoing claims, including the TDIU claim. If any benefit sought on appeal is denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

9.  Furnish the Veteran and his representative a Statement of the Case on the claim for service connection for tuberculosis/positive tine test.  In order to perfect an appeal of the claim to the Board, the Veteran must timely file a Substantive Appeal, following the issuance of the Statement of the Case.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


